DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered. 
Status
This Office Action is in response to the remarks and amendments filed on 9/2/2020.  Claims 1-13 remain pending for consideration on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Claim 6 recites “said low pressure side” which lacks antecedent basis. For examination purposes the limitation is interpreted to be -- a low pressure side --.
 --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a flow controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-10, 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “a flow controller for controlling refrigerant within said air conditioning system”. The term “controller” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the refrigerant is controlled within the air conditioning system. In paragraph 0086, the disclosure describes the flow controller 8 can include a one-way flow (refrigerant flowing from the charging reservoir 40 to the refrigerant reservoir) and/or a two-way flow (refrigerant flowing in either direction). A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a flow controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a structure which is capable of controlling refrigerant within said air conditioning system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2, 5-10, 12-13 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US 2005/0262855) in view of Lifson et al (US 20050097904).
Regarding claim 1, Hsieh teaches a monitoring system (50’), for controlling a refrigerant within an air conditioning system (refrigerant in the air conditioning system, paragraph 0024), said monitoring system comprising: a first sensor (58’) measuring air temperature of at least one output vent (46’) of said air conditioning system (Figure 2); a second sensor (54’) measuring at least one environmental parameter (ambient temperature, paragraph 0026); a computer device (70’) in signal communication with said first, second sensors (paragraph 0028), said computer device configured to receive signals indicative of said air temperature, and said at least one environmental parameter from said sensors (paragraph 0028).
Hsieh teaches the invention as described above but fails to teach at least one pressure sensor measuring an operating pressure of said refrigerant within said air conditioning system, a computer device in signal communication with said pressure sensors, said computer device configured to receive signals indicative of said operating pressure and calculate and monitor operating parameters of said air conditioning system using said signals and wherein the computer device is configured to determine a current refrigerant charge level of said air conditioning system using said signals, a pressurized refrigerant reservoir for supplying refrigerant to said air conditioning system; a flow controller for controlling refrigerant within said air conditioning system, said flow controller providing fluid communication between said pressurized refrigerant reservoir and said air conditioning system; wherein said flow controller is in signal 
However, Lifson teaches at least one pressure sensor (54) measuring an operating pressure (operating condition, paragraph 0022-0023, 0025) of said refrigerant within said air conditioning system, a computer device (52) in signal communication with said pressure sensors, said computer device configured to receive signals indicative of said operating pressure (paragraph 0022) and calculate and monitor operating parameters (Based upon the current system pressure and the other operating conditions determined by the controller 52, a decision can be made whether to adjust the amount of refrigerant within the system by transferring refrigerant between the system and the storage container 42, paragraph 0028) of said air conditioning system using said signals (paragraph 0022-0028) and wherein the computer device is configured to determine a current refrigerant charge level (paragraph 0028) of said air conditioning system using said signals, a pressurized refrigerant reservoir (42) for supplying refrigerant to said air conditioning system; a flow controller (46, 50) for controlling refrigerant within said air conditioning system, said flow controller providing fluid communication between said pressurized refrigerant reservoir and said air conditioning system (controller 52 selectively controls the valves 46 or 50 to allow refrigerant to be transferred between the storage container 42 and a selected side of the air conditioning system, paragraph 0025); wherein said flow controller is in signal communication with said computer device (paragraph 0025), said flow controller being configured to receive signals from said computer device (paragraph 0025) to provide selective control of the amount of refrigerant in a refrigerant system based upon a selected criteria such as operating conditions or required cooling capacity.

Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”, ”… for supplying…”, “…for controlling…”  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach said first sensor is configured to send a first signal indicative (cooled air temperature signal, paragraph 0007, 0013 of Hsieh) of said air temperature of at least one output vent of said air conditioning system to said computer device; said second sensor is configured to send a second signal indicative (ambient air temperature, second signal, paragraph 0014 of Hsieh) of said at least one environmental parameter to said computer device; said at least one pressure sensor is configured to send a third signal indicative (pressure, paragraph 0022, 0025 of Lifson) of said operating pressure of said refrigerant to said computer device; said computer device is configured to generate a signal indicative of adding refrigerant to said air conditioning system in response to receiving said first, second, and third signals (paragraph 0015, 0055, Figure 2 of Hsieh, paragraphs 0026, 0028 of Lifson); and said flow controller is configured to add refrigerant upon receipt of said signal indicative of adding refrigerant (paragraphs 0022, 0025, 0026, 0028 of Lifson).
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 5, the combined teachings teach wherein said flow controller is in fluid communication with a low pressure side (50 of Lifson) of said air conditioning system.
Regarding claim 6, the combined teachings teach wherein said operating pressure is measured at a low pressure side of said air conditioning system (pressure transducer on low side, paragraph 0022 of Lifson).
Regarding claim 7, the combined teachings teach wherein said operating pressure is measured at a high pressure side (46) of said air conditioning system (pressure transducer on high side, paragraph 0022 of Lifson).
Regarding claim 8, the combined teachings teach a second pressure sensor (number of pressure transducer to utilize optimal charge determination, paragraph 0022 of Lifson) for measuring said operating pressure at a high pressure side (pressure transducer on high side, paragraph 0022 of Lifson) of said air conditioning system, wherein said operating pressure is measured at both a low pressure and said high pressure side of said air conditioning system (pressure transducer on high side, and low side paragraph 0022 of Lifson).
Regarding claim 9, the combined teachings teach wherein said at least one environmental parameter comprises ambient temperature (ambient temperature, paragraph 0026 of Hsieh, paragraph 0023 of Lifson).
Regarding claim 10, the combined teachings teach wherein said at least one environmental parameter comprises ambient humidity (humidity, paragraph 0026 of Hsieh).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Lifson and in further view of Choi et al (US 20180142928).
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein said computer device is a remote server.
However, Choi teaches wherein said computer device is a remote server (remote controller 30, paragraph 0025) to efficiently receive a user command into the indoor unit and receive and output date of the indoor unit.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include said computer device is a 
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach said signals are communicated wirelessly.
However, Choi teaches said signals are communicated wirelessly (wireless communication, paragraph 0025) to efficiently receive a user command into the indoor unit and receive and output date of the indoor unit.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include said signals are communicated wirelessly in view of the teachings of Choi to efficiently receive a user command into the indoor unit and receive and output date of the indoor unit.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763